            Case 8:19-cv-00209-TDC Document 89 Filed 10/25/19 Page 1 of 4

                             UNITED STATES DISTRICT COURT
                             for THE DISTRICT OF MARYLAND

VELMA M. MELTON

       Plaintiff,
                                                      Case No. 8:19-cv-00209-TDC
v.

SELECT PORTFOLIO SERVICING, INC. et al.,

       Defendants.

                PLAINTIFF’S MOTION TO AMEND SCHEDULING ORDER

       Pursuant to Federal Rule of Civil Procedure 6(b) and Rule 105.9 of the Rules of the United

States District Court for the District of Maryland, Plaintiff Velma Melton hereby moves the Court

for an order extending the deadlines for discovery and dispositive motions as amended and set forth

its 07/31/19 Order (ECF 66), and respectfully state as follows:

       1.      Pursuant to the Scheduling Order entered by the Court on April 15, 2019 (ECF 36),

discovery was originally set to close on August 28, 2019, and the deadline to submit a notice of

intent to file dispositive motions was initially September 1, 2019.

       2.      On July 31, 2019, the Court entered an Order staying expert discovery and extending

the deadlines to complete discovery and submit notice of intents for dispositive motion for October

28, 2019 and November 12, 2019, respectively.

       3.      Plaintiff seeks a 90-day extension of the discovery deadline to depose individuals

located in India that processed Plaintiff’s credit disputes. Although Plaintiff propounded discovery

requests as to the identity of the individuals that processed his credit disputes back in May 2019, the

Defendant just recently informed Plaintiff that the individuals are located in India and cannot be

contacted through Defendant.

       4.      Plaintiff needs at least 90-days to figure out how the laws of India and how these

individuals can come under the subpoena power of this court or can otherwise be deposed.



                                                  1
            Case 8:19-cv-00209-TDC Document 89 Filed 10/25/19 Page 2 of 4

       5.      Additionally, Plaintiff seeks an extension of the discovery deadline to depose

Defendant’s corporate designee(s). Plaintiff noticed the deposition for Defendant’s corporate

designee well within the discovery deadline, but three days prior to the deposition, the Defendant

unilaterally cancelled the deposition. Although the Defendant offered additional dates for its

corporate designee to be deposed, Plaintiff’s counsel was already scheduled to be out of the country

during that time period. The parties are actively seeking to schedule the deposition, but in additional

to finding a suitable date for everyone, the parties have uncertainty as to the topics of the deposition

as the Defendant has a pending motion for protective order that has not been ruled on.

       6.      Plaintiff proposes the following modifications:

                       January 28, 2020        Completion of discovery.

                       February 4, 2020        Requests for admission

                       February 12, 2020       Notice of Intent to File a Pretrial Dispositive Motion.

       7.      Plaintiff has shown there is good cause for the court to grant the extension. Plaintiff

has acted diligently in scheduling of depositions, but due to no fault or control of Plaintiff, she was

unable to depose Defendant’s corporate designee(s) and individual credit dispute processors.

Therefore, Plaintiff has shown good cause for the requested extension. Tawwaab v. Virginia Linen

Service, Inc., 729 F.Supp.2d 757, 768 (D. Md. 2010) (“Federal Rule of Civil Procedure 16(b)(4)

states that a scheduling order ‘may be modified only for good cause and with the judge’s consent.’

Fed.R.Civ.P. 16(b)(4). Under Rule 16(b), good cause exists where the moving party has diligently

made efforts to meet court imposed deadlines. See Rassoull v. Maximus, Inc., 209 F.R.D. 372, 374

(D.Md.2002)); Wonasue v. University of Maryland Alumni Ass’n, 295 F.R.D. 104 (D. Md. 2013)

(“[G]ood cause means that scheduling deadlines cannot be met despite a party's diligent efforts.”)

(citation omitted).

       WHEREFORE, the Plaintiff requests that the Scheduling Order be amended to extend the

deadline for discovery and dispositive motions. A proposed order is attached.


                                                   2
          Case 8:19-cv-00209-TDC Document 89 Filed 10/25/19 Page 3 of 4

                                             Respectfully submitted,


                                               /s/ Kevin Williams
                                             Kevin C. Williams, Esq. Bar No. 18072
                                             The Law Office of Kevin Williams, LLC
                                             8403 Colesville Road, #1100
                                             Silver Spring, MD 20910
                                             Telephone: (301) 399-1700
                                             Facsimile: (240) 252-3036
                                             E-mail: kevin@kwesquire.com
                                                 Counsel for Plaintiff


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the foregoing was served on the

following party on the 25th day of October, 2019 via the courts electronic filing system:

       Mary S. Diemer
       Nelson Mullins Riley and Scarborough LLP
       101 Constitution Ave, NW Ste 900
       Washington, DC 20001


       Counsel for Defendant Select Portfolio Servicing, Inc.

                                                      /s/ Kevin Williams
                                                     Kevin C. Williams




                                                 3
          Case 8:19-cv-00209-TDC Document 89 Filed 10/25/19 Page 4 of 4




                           UNITED STATES DISTRICT COURT
                           for THE DISTRICT OF MARYLAND

VELMA M. MELTON

       Plaintiff,
                                                   Case No. 8:19-cv-00209-TDC
v.

SELECT PORTFOLIO SERVICING, INC. et al.,

       Defendant.


                                   [PROPOSED] ORDER

Upon consideration of Plaintiff Velma M. Melton’s Motion to Amend the Scheduling Order, it is

this ____ day of _____________________, _________, hereby:

       ORDERED, that the Motion is GRANTED, and; it is


       FURTHER ORDERED, that the Scheduling Order is hereby amended as follows:

                     January 28, 2020      Completion of discovery.

                     February 4, 2020      Requests for admission

                     February 12, 2020     Notice of Intent to File a Pretrial Dispositive Motion.



       IT IS SO ORDERED.

Date: _____ ____, _____

                                           ________________________
                                           Hon. Theodore D. Chuang
                                           United States District Judge




                                               4
